SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.1 )* ACTION PRODUCTS INTERNATIONAL, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 004920104 (CUSIP Number) 03/16/09 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G 1 NAMES OF REPORTING COMPANYS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): The US Water Treatment Company, DBA The US Water Treatment & Solar Energy Company 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 705,001 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 705,001 9 AGGREGATE AMOUNT BENEFICIALLY OWNED 705,001 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.4% 12 TYPE OF REPORTING PERSON CO -1- ITEM1(A) NAME OF ISSUER Action Products International, Inc. ITEM1(B) ADDRESS OF ISSUER 1101 N. Keller Rd., Suite E Orlando, Florida32810 ITEM2(A) ADDRESS OF PERSON FILING The US Water Treatment Company, DBA The US Water Treatment & Solar Energy Company ITEM2(B) ADDRESS OF PERSON FILING PO Box 298, Perrineville, NJ 08535. ITEM2(C) CITIZENSHIP New Jersey ITEM2(D) TITLE OF CLASS OF SECURITIES Common Stock ITEM 2(E) CUSIP NO. 004920104 ITEM3 The persons filing are not listed in Items 3(a) through 3 (j). ITEM4(A) AMOUNT BENEFICIALLY OWNED 705,001 ITEM4(B) PERCENT OF CLASS 12.4% ITEM4(C) NUMBER OF SHARES: (i) SOLE POWER TO VOTE NONE (ii) SHARED POWER TO VOTE 705,001 (iii) SOLE POWER TO DISCLOSE NONE (iv) SHARED POWER TO DISCLOSE 705,001 -2- ITEM (5) OWNERSHIP OF LESS THAN FIVE PERCENT CHECK THE FOLLOWING BOX IF THE STATEMENT IS BEING FILED TO NOTIFY THAT THE OWNERSHIP IS NOW LESS THAN FIVE PERCENT o ITEM (6) OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON All shares represented in this report are owned by the Us Water Treatment Company, d/b/a The Us Water Treatment & Solar Energy Company none of which, to our knowledge, owns five percent or more of the class. ITEM(7) IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: NOT APPLICABLE ITEM(8) IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP NOT APPLICABLE ITEM (9) NOTICE OF DISSOLUTION OF GROUP NOT APPLICABLE ITEM(10) CERTIFICATION By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct." Date:
